

Exhibit 10.3
 
RECORDING REQUESTED BY AND
WHEN RECORDED MAIL TO
 
 
NAME
Sunny Frog Oil, LLC
 
 
MAILING
ADDRESS
1223 Wilshire Boulevard
Suite 1050
 
 
CITY,
STATE
ZIP CODE
Santa Monica, CA 90403
(SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE)
   
Documentary Transfer Tax $________
__Computed on value of interest conveyed.
__Computed on value of interest conveyed less liens and encumbrances remaining
thereon at time of sale.
___________________________________________
Declarant
 



CONVEYANCE OF TERM OVERRIDING ROYALTY INTEREST

--------------------------------------------------------------------------------





This Conveyance of Term Overriding Royalty Interest (this “Conveyance”) is made
and entered into effective as of 6:59 a.m., Pacific Time, April 1, 2018, by and
between SUNNY FROG OIL LLC, a Delaware limited liability company, whose address
is 1223 Wilshire Boulevard, Suite #1050, Santa Monica, CA 90403 (“Grantor”), and
SFO PRODUCTION PAYMENT LLC, a Delaware limited liability company, whose address
is 1223 Wilshire Boulevard, Suite #1050, Santa Monica, CA 90403  (“Grantee”). 
Capitalized terms used herein shall have the meanings given to them in Section
2.13 hereof unless otherwise defined herein.
WHEREAS, Grantor is the owner of the Net Oil and Gas Properties, and Grantor has
agreed to convey to Grantee the following described term overriding royalty
interest in and to the Net Oil and Gas Properties and the Crude Oil attributable
thereto.
NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS:
ARTICLE I
CONVEYANCE OF TERM ORRI
Section 1.1          Conveyance.  For and in consideration of One Hundred
Dollars ($100.00) and other good and valuable consideration paid by Grantee to
Grantor, the receipt and sufficiency of which are hereby acknowledged, Grantor
hereby GRANTS, BARGAINS, SELLS, CONVEYS, ASSIGNS, TRANSFERS, SETS OVER and
DELIVERS unto Grantee, its successors, and assigns the Term ORRI.
-1-

--------------------------------------------------------------------------------

(a)          As used herein:
(1) “Term ORRI” means an overriding royalty interest in and to the Net Oil and
Gas Properties and in and to all Crude Oil that may be produced and saved or
sold from or under the Net Oil and Gas Properties, equal to the Term Production
Percentage of all Crude Oil produced from the Gross Oil and Gas Properties.
(2) “Term Production Percentage” means, in each case as a fractional interest in
8/8ths of all Crude Oil produced and saved or sold from the Gross Oil and Gas
Properties, 2.75% in 2018, which percentage will increase thereafter by 1.00%
annually, effective January 1 of each year, up to a maximum of 9.75% (in which
year such percentage increase over the prior year will be 0.75% and not 1.00%);
provided, however, in the event of any termination or attempted termination by
Grantor of the Division Order prior to expiration of the Term that adversely
affects the rights of Grantee to continue to receive the Term ORRI, or any
portion thereof, at the then applicable Term Production Percentage, then the
Term Production Percentage will be 9.75% for the duration of the Term.  For the
avoidance of doubt, the Term Production Percentage will not be subject to
proportionate reduction based on the Grantor owning less than the entire
interest in the Gross Oil and Gas Properties.
(3) “Gross Oil and Gas Properties” means the 100% interest on an 8/8ths basis
in, to, and under the following: (A) all fee interests in and to the Lands and
in and to the Hydrocarbons and other minerals thereunder, including all right,
title, and interest thereto under grant deeds, mineral deeds, conveyances,
assignments, or other forms of transfer, all as described on Exhibit A (the “Fee
Interests”); (B) all Hydrocarbon and mineral leases described in Exhibit A (the
“Leases”), and all of the lands described by the Leases (the “Lands”) and, with
respect to the those Leases located in the Sansinena Field, to the extent
enclosed within the boundary of Exhibit A-1, together with all rights in any
pooled or unitized or communitized acreage by virtue of the Fee Interests or
Lands being a part thereof (“Units”), and all production from the Units
allocable to any such Fee Interests or Lands and all properties and lands
unitized, communitized, or pooled with the Fee Interests, Leases, Lands, or
Units; (C) all Hydrocarbon wells located on the Lands or Units attributable to
the Gross Oil and Gas Properties, including the wells described in Exhibit B and
the pro-ration units associated therewith (the “Wells”); (D) all rights to
produce, and rights in and to production of, all Hydrocarbons (including
proceeds from the sale of such Hydrocarbons, including inventory Hydrocarbons)
(1) produced after the Effective Date or allocable to the Gross Oil and Gas
Properties or any of them on and after the Effective Date, or (2) located as of
the Effective Date in pipelines or in tanks above the sales meter or upstream of
the pipeline sales connection; and (E) all unitization, communitization and
pooling declarations, orders, and agreements to the extent they relate to the
Gross Oil and Gas Properties or any of them or the production of Hydrocarbons
therefrom. Notwithstanding anything herein to the contrary, it is the intent of
Grantor that the term Gross Oil and Gas Properties includes all
-2-

--------------------------------------------------------------------------------

interests as set forth above in the definition of Gross Oil and Gas Properties
of each and every kind owned by Grantor, whether described or not described,
known or unknown, situated in the East LA Oil Field, Lost Angeles County,
California.
(4) “Net Oil and Gas Properties” means 100% of all of Grantor’s right, title,
and interest in and to the Fee Interests, the Leases, the Lands, the Units, the
Wells, and the other properties, assets, rights and interests described in
clause (3) above out of which the Net Oil and Gas Properties are the whole or
part.
(5) “Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any grade
or specific gravity, commonly known as petroleum or oil.
(6) “Effective Date” means April 4, 2018, which is the date on which the
transactions contemplated in the Purchase Agreement (as such term is defined in
the Assignment and Assumption Agreement, as defined below) are completed and
closed.
(b) The Term ORRI shall, for the Term, be equal to the then applicable Term
Production Percentage of the Crude Oil produced and saved or sold from (or, to
the extent pooled or unitized, allocated to) the Gross Oil and Gas Properties,
and neither the then applicable Term Production Percentage nor any later
applicable Term Production Percentage shall be reduced for any reason including
if (1) the undivided interest in a Net Oil and Gas Property is less than the
entire interest in the applicable Gross Oil and Gas Property, or (2) if the
interest in Hydrocarbons underlying such portion of the Lands which is covered
by a Net Oil and Gas Property is less than the entire interest in the
Hydrocarbons underlying such portion of the Lands.
(c) For the avoidance of doubt, notwithstanding the Term ORRI being hereby
granted out of the Net Oil and Gas Properties, the amount of the Term ORRI is
equal to the Term Production Percentage of Crude Oil produced from the Gross Oil
and Gas Properties, but satisfied only out of Crude Oil produced from the Net
Oil and Gas Properties.  By way of example only, if, in 2018, (i) the Term
Production Percentage is 2.75%, (ii) the amount of Crude Oil produced and saved
or sold from the Gross Oil and Gas Properties for the relevant period is 100
Barrels, and (iii) 50 Barrels of said 100 Barrels is attributable to the Net Oil
and Gas Properties, the Term ORRI for the relevant period will be equal to 2.75
barrels (i.e., 2.75% multiplied against 100 Barrels), satisfied out of the 50
Barrels of Crude Oil attributable to the Net Oil and Gas Properties.
TO HAVE AND TO HOLD, the Term ORRI, together with all and singular rights and
appurtenances thereto, unto Grantee, its successors and assigns, until the
expiration of the Term, subject to the following terms, provisions, and
conditions.
Section 1.2          Warranty.  Grantor hereby warrants title to the Net Oil and
Gas Properties against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through, or under Grantor but not otherwise. 
EXCEPT AS PROVIDED IN THE PRECEDING
-3-

--------------------------------------------------------------------------------

SENTENCES OF THIS SECTION 1.2, GRANTOR MAKES NO REPRESENTATION OR WARRANTY,
EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, WITH RESPECT TO GRANTOR’S TITLE TO
THE NET OIL AND GAS PROPERTIES OR ANY OF THEM.
Section 1.3          Disclaimers.  EXCEPT AS EXPRESSLY AND SPECIFICALLY SET
FORTH IN THIS CONVEYANCE, GRANTOR MAKES NO REPRESENTATION, WARRANTY, GUARANTEE,
OR COVENANT, EITHER EXPRESS OR IMPLIED, OF ANY KIND, NATURE, OR TYPE WHATSOEVER,
TO EITHER GRANTEE REGARDING THE TERM ORRI, INCLUDING THE PRESENT OR FUTURE VALUE
THEREOF, THE AMOUNT, VALUE, OR MERCHANTABILITY OF THE HYDROCARBONS PRODUCED OR
TO BE PRODUCED FROM THE NET OIL AND GAS PROPERTIES, THE REALIZATION OF ANY OF
EITHER GRANTEE’S FINANCIAL OR OTHER EXPECTATIONS IN CONNECTION THEREWITH, OR
OTHERWISE.  GRANTOR IS HEREBY CONVEYING THE TERM ORRI TO GRANTEE “AS IS, WHERE
IS,” AND WITH ALL FAULTS.
Section 1.4          Disclosures to Grantee; Joinder.  Grantor will assign this
Conveyance to RMX Resources, LLC, a Texas limited liability company (“Royale”),
pursuant to the terms of that certain Assignment and Assumption Agreement (the
“Assignment and Assumption Agreement”) entered into by and between Grantor and
Royale dated effective as of the Effective Date.  Pursuant to the Assignment and
Assumption Agreement, Royale will assume all of Grantor’s obligations,
liabilities, and rights expressly set forth in this Conveyance.  Grantee hereby
consents for all purposes to the assignment by Grantor of this Conveyance to
Royale.  This Conveyance is hereby made subject to each of the terms and
conditions of the Assignment and Assumption Agreement for all purposes,
including specifically the rights of Grantor set forth in Section 2 thereof, and
in the event of any conflict or ambiguity between this Conveyance and the
Assignment and Assumption Agreement, the Assignment and Assumption Agreement
shall govern such conflict or ambiguity.
Section 1.5          Term.
(a) The Term ORRI will remain in full force and effect until such time as
Grantee has received and realized proceeds on 300,000 Barrels of Crude Oil from
and after the Effective Date.  Such period of time during which the Term ORRI is
in full force and effect is referred to herein as the “Term.”
(b) The effective time of the expiration of the Term shall be 11:59 p.m. Los
Angeles, CA time on the day on which the 300,000th Barrel of Crude Oil
attributable to the Term ORRI was delivered to (or gathered by) the first
purchaser of such Crude Oil.  In the event Grantee receives any proceeds from
the sale of Barrels of Crude Oil produced from or applicable to the Net Oil and
Gas Properties at any time subsequent to such effective time of the expiration
of the Term, Grantee shall immediately pay the full amount of all such proceeds
to Grantor without any deduction therefrom.
(c) Following the expiration of the Term, all of Grantee’s rights, titles, and
interests in and to the Term ORRI shall automatically terminate and vest in
Grantor, and, upon request by Grantor, Grantee shall execute and deliver such
instrument or
-4-

--------------------------------------------------------------------------------

instruments as Grantor reasonably determines to be necessary or desirable to
evidence in the public record the termination of the Term ORRI and the vesting
of the interests therein to Grantor.
(d) In the event any individual Net Oil and Gas Property (or portion thereof, as
applicable) should terminate or expire before the expiration of the Term and not
be extended, renewed or replaced, subject to Section 1.7 of this Conveyance, the
Term ORRI no longer shall apply to that particular Net Oil and Gas Property (or
such portion thereof, as applicable), but the Term ORRI shall remain in full
force and effect and undiminished as to all remaining Net Oil and Gas Properties
(and the remaining portion of such Oil and Gas Property, as applicable), and the
Term Production Percentage and the Term shall not be reduced or diminished by
reason of the termination or expiration of a Net Oil and Gas Property.
Section 1.6          Non-Operating, Non-Expense-Bearing Interest.
(a) The Term ORRI will be a non-operating, non-expense-bearing interest, and
real property interest in and to each of the Net Oil and Gas Properties, free of
all costs and expenses, including in connection with the risk and expense of
production and operations. The Term ORRI will (1) be paid in the same manner by
the first purchaser of oil produced from the Net Oil and Gas Properties as the
existing royalties applying to the Net Oil and Gas Properties are paid, which
existing royalties shall for all purposes include all “918” payments made by
Grantor (collectively, the “Existing Royalties”), and (2) bear its proportionate
share of Post Production Costs, but only if and only to the extent such costs
are also deductible from any of the Existing Royalties.  As used herein, “Post
Production Costs” means all costs related to, without limitation, the sale,
marketing, transportation, delivery, shrinkage, processing, and other
post-production costs and expenses incurred in connection with making such oil
marketable, getting such oil to market, and sale of same to the first purchaser
thereof; provided, however, Post Production Costs chargeable against the Term
ORRI, if any, (i) shall not exceed the costs for similar services prevailing in
the area where the Crude Oil subject to the Term ORRI are produced and (ii)
shall not include any marketing cost or expense charged or chargeable by Grantor
or its Affiliates, payment of which by Grantee would be for the sole and
exclusive benefit of Grantor and/or its applicable Affiliate, with respect to
the Barrels of Crude Oil attributable to the Term ORRI.
(b) Grantor will promptly invoice Grantee for Post Production Costs chargeable
against the Term ORRI and which have previously been paid by Grantor on
Grantee’s behalf.  Each invoice will be accompanied by the applicable vendor or
other invoice and proof of payment, if applicable, and Grantor’s calculation of
the Post Production Costs chargeable against the Term ORRI set forth in such
invoice. Grantee will timely pay all undisputed invoices for Post Production
Costs within thirty (30) days from the date of Grantee’s actual receipt
thereof.  If Grantee pays Grantor for Post Production Costs incorrectly
allocated to the Term ORRI, Grantor shall be obligated to promptly return such
overpayment to Grantee at such time Grantor becomes aware of such overpayment.
-5-

--------------------------------------------------------------------------------

(c) In the event Grantee, in good faith, disputes any previously paid or
invoiced charges for Post Production Costs, Grantee will notify Grantor in
writing within thirty (30) days of receipt of the invoice therefor of the
charges being contested and the basis for Grantee’s good faith dispute thereof. 
The Parties will each endeavor in good faith to resolve all such disputes. If a
dispute has not been resolved by the Parties by the expiration of the ninetieth
(90th) day from the date of Grantee’s written notice to Grantor of such dispute,
Grantor or Grantee may commence a declaratory relief action seeking adjudication
of the contested charges. The prevailing Party shall be entitled to recovery
from the other Party of all court costs and fees (excluding, for the avoidance
of doubt, legal fees and expenses) incurred by such Party in connection with
such dispute.
Section 1.7          Renewals, Extensions, Etc. The Term ORRI shall apply to all
renewals, extensions, modifications, and other similar arrangements of the
Leases, or any portions thereof, taken or entered into during the Term by
Grantor or any of its successors or assigns, or any of their respective
affiliates, representative, agents, and/or employees. The Term ORRI shall also
apply to every new lease or similar real property interest on or covering any
portion of the Lands that is taken during the Term following the expiration,
termination, or surrender of any of the Net Oil and Gas Properties, by Grantor
or any of its successors or assigns or any of its or their respective
affiliates, representatives, agents, and/or employees.  All such new leases or
similar real property interests shall be Net Oil and Gas Properties for the
purposes of this Conveyance. Additionally, the Term ORRI shall continue in force
and effect during the Term and not be extinguished by reason of Grantor
acquiring the mineral estate covered by a Lease and thereafter releasing such
Lease.
Section 1.8          Marketing of Term ORRI Crude Oil. Subject to Grantee’s
right under Section 1.9 of this Conveyance:
(a) if Grantor is the operator of the Wells, Grantor, as operator, shall market
or shall cause to be marketed Grantee’s share of Crude Oil attributable to the
Term ORRI in good faith and as a reasonably prudent oil and gas operator under
the same or similar circumstances;
(b) if Grantor is not operator of the Wells, Grantor shall cause Grantee’s share
of Crude Oil attributable to the Term ORRI to be marketed on terms no less than
equal to the terms being received by Grantor for its share of oil produced from
the Net Oil and Gas Properties; and
(c) Grantee’s share of Crude Oil attributable to the Term ORRI shall be
delivered to the credit of Grantee into the facilities of the applicable first
purchaser;
provided, however, as between Grantor and Grantee, Grantor shall be in exclusive
control and possession of the Hydrocarbons produced from or attributable to the
Net Oil and Gas Properties (including Grantee’s share of Crude Oil attributable
to the Term ORRI deliverable hereunder) and responsible for any loss, damage, or
injury caused thereby; provided, further, however, for the avoidance of doubt,
Grantor shall bear no liability or responsibility to either Grantee for any
loss, damage, or injury to either Grantee as a consequence of any failure of the
first purchaser of the Crude Oil to fully and timely pay for such Crude Oil
(including Grantee’s share of such
-6-

--------------------------------------------------------------------------------

Crude Oil attributable to the Term ORRI deliverable hereunder).  Furthermore,
Grantor may not act for or bind Grantee on any matter, except the marketing and
delivery of Grantee’s share of Crude Oil attributable to the Term ORRI as
provided for under this Section 1.8.
Section 1.9          Grantee’s Take in Kind Rights. Notwithstanding anything
herein to the contrary, Grantee shall have the right to take in kind its share
of Crude Oil attributable to the Term ORRI, which right it may exercise at any
time and from time to time in its sole discretion. During such time(s) as
Grantee so elects to take in kind its share of Crude Oil attributable to the
Term ORRI, Grantor and its successors and assigns shall take or cause to take
all such actions as are reasonably necessary to permit Grantee to take in kind.
Section 1.10          Division Order. The Term ORRI will be the subject of a
division order prepared and provided by the first purchaser of the Crude Oil
produced from the Gross Oil and Gas Properties, in a customary form and
substance reasonably acceptable to Grantee (the “Division Order”). If, after the
Effective Date, the first purchaser of all or a portion of the Crude Oil
produced from the Gross Oil and Gas Properties changes, Grantor will ensure that
the Term ORRI will be subject to a division order with such new first purchaser
(on no less than the same terms as offered to Grantor). The Division Order will
direct such first purchaser to remit the Term ORRI payments to Grantee (to an
account designated by Grantee) simultaneously with payment to Grantor for
Grantor’s interest in the Crude Oil produced from the Gross Oil and Gas
Properties.
Section 1.11          Royalties; Taxes. The Term ORRI shall be free of (and
without deduction therefrom of) any and all royalties and other burdens on
production (other than, for the avoidance of doubt, Post Production Costs
subject to Section 1.6 of this Conveyance) and shall bear no part of same.
Grantor’s portion of the Net Oil and Gas Properties shall be burdened with, and
Grantor shall timely pay, all such royalties and other burdens on production,
and Grantor shall defend, indemnify and hold Grantee harmless from and against
any loss or claim with respect to any such royalties and other burdens on
production or any claim by the owners or holders of such royalties and other
burdens on production. Grantor will bear and pay all Taxes with respect to the
Term ORRI other than Taxes that are actually deducted from the Existing
Royalties or otherwise borne by the owners of the Existing Royalties.  Grantee
will immediately reimburse, and indemnify, Grantor for, and from and against any
claims related to or incurred in connection with, all amounts paid by or
assessed against or charged to Grantor in connection with Grantee’s failure to
pay when and as due the Taxes for which Grantee is responsible pursuant to the
preceding sentence.
Section 1.12          Pooling and Unitization. During the Term, Grantor shall
not voluntarily pool, communitize, or unitize the Term ORRI or the Net Oil and
Gas Properties without the express written consent of Grantee, except to the
extent required to satisfy applicable Legal Requirements, and any purported
pooling, communitization or unitization in contravention of the preceding clause
shall be null and void as to Grantee and shall not have the effect of pooling or
affecting the Term ORRI.
Section 1.13          Information.
-7-

--------------------------------------------------------------------------------

(a) Grantor will provide Grantee with a monthly report setting forth (1) the
amount of Crude Oil production sold from the Net Oil and Gas Properties for the
relevant month, and (2) Grantor’s estimate of the remaining Term of the Term
ORRI (along with supporting information therefor to the extent not previously
provided). For the avoidance of doubt, Grantor’s estimation of the remaining
Term of the Term ORRI is not intended to be, nor shall be deemed to be, a
representation or warranty to Grantee, and any errors in any of Grantor’s
estimations shall not give rise to any claim or cause of action of any nature by
Grantee.
(b) Grantee will provide Grantor with a copy of all run statements and checks
received by Grantee from the first purchaser in connection with the Term ORRI.
Section 1.14          Limitations.
(a) Grantee will look solely to the Crude Oil produced and sold from or
attributable to (or otherwise taken in kind in accordance with Section 1.9 of
this Conveyance) the Net Oil and Gas Properties for satisfaction and discharge
of the Term ORRI, and Grantor will not be personally liable under this
Conveyance for the payment and discharge thereof (although Grantor will be
personally liable for the performance of its other agreements herein).
(b) Grantor will own, use and, if applicable, operate the Net Oil and Gas
Properties in accordance with the Leases, applicable Legal Requirements, and
contracts and agreements to which the Net Oil and Gas Properties are bound and,
in any event, as a reasonable and prudent operator of oil and gas properties
located in the region in which the Gross Oil and Gas Properties are located.
(c) (1) Grantor will not mortgage, pledge or hypothecate the Net Oil and Gas
Properties or create or allow to remain any lien or security interest thereon or
on any Hydrocarbons produced therefrom, and (2) Grantor will not assign, sell,
convey or otherwise transfer the Net Oil and Gas Properties or any part thereof,
unless the transferee expressly agrees to assume and perform all of Grantor’s
obligations under this Conveyance and the other documents executed in connection
herewith (contingent, in the case of a mortgagee, upon taking possession), and
such mortgage, pledge, hypothecation, lien, security interest, assignment, sale,
conveyance, or other transfer is made and accepted expressly subject and
subordinate to this Conveyance. Any purported mortgage, pledge, hypothecation,
lien, security interest, assignment, sale, conveyance, or other transfer in
violation hereof will be null and void. For the avoidance of doubt, Grantee may
freely mortgage, pledge, or hypothecate and/or assign, sell, convey or otherwise
transfer (in whole or part) its right, title, and interest in and to the Term
ORRI (each, a “Grantee Transfer”); provided, however, Grantee may not mortgage,
pledge, or hypothecate, and/or assign, sell, convey, or otherwise transfer (in
whole or part) any of its right, title, or interest in or to the Term ORRI
unless each such transferee expressly agrees in writing (contingent, in the case
of a mortgagee, upon taking possession) to assume and perform all of Grantee’s
obligations under this Conveyance and the other documents executed in connection
herewith, including, for the avoidance of doubt, the Assignment and Assumption
Agreement.
-8-

--------------------------------------------------------------------------------

(d) If, at any time, Grantee desires to carry out a Grantee Transfer, Grantee
shall have the right to request from Grantor (in which event, Grantor shall,
subject to the terms of this Section 1.14(d), within ten (10) days of said
request, deliver to Grantee) a copy of the most recent reserve report and/or
reserve study (each and all of such reports and/or studies, the “Reserve
Report”) prepared by Grantor, its Affiliates, and/or a consulting reservoir
engineer, as the case may be, with respect to the Net Oil and Gas Properties,
which such Reserve Report may be shared by Grantee with any bona fide proposed
transferee (each and all, a “Proposed Transferee”) subject to such Proposed
Transferee’s agreement to review the Reserve Report under a duty of
confidentiality to Grantor.  In connection therewith, and for the avoidance of
doubt, (i) any Reserve Report provided by Grantor to Grantee will be provided as
a courtesy only, and (ii) any Reserve Report shared with Grantee shall not, nor
be deemed to, in any manner constitute an express or implied representation or
warranty of Grantor as to, without limitation, in each case in connection with
the Term ORRI or otherwise, the quantity of Hydrocarbons recoverable or to be
recovered, the rate of production of Hydrocarbons, the present or future value
or price of produced Hydrocarbons, the accuracy or care in preparation of such
report or any aspect thereof, or otherwise. To the fullest extent permitted by
law, Grantee will indemnify, defend, and hold harmless Grantor, Grantor’s
Affiliate if such prepared or had prepared the relevant Reserve Report, and
their respective directors (or governing persons), shareholders, members,
officers, employees, agents, and third party consulting reservoir engineers
(each, an “Indemnified Party”) from and against any and all claims, demands,
causes of action, losses, liabilities (including without limitation fines and
penalties), costs, and expenses (including without limitation reasonable
attorneys’ fees and other costs of defense) asserted against or suffered by any
Indemnified Party in connection with any and all claims that arise out of or are
incident to or are asserted by Grantee, any Proposed Transferee, and/or,
including without limitation, the respective agents, representatives,
financiers, or otherwise of Grantee or any Proposed Transferee, in connection
with any such party’s use or disclosure of, or reliance on, any Reserve Report
or any aspect of any such report, except to the extent such claims, demands,
causes of actions, losses, liabilities, costs, or expenses are caused by or
arise out of an Indemnified Party’s gross negligence or willful misconduct.
ARTICLE II
MISCELLANEOUS
Section 2.1          Governing Law. This Conveyance, the obligations of the
Parties under this Conveyance, and all other matters arising out of or relating
to this Conveyance and the transactions it contemplates, will be governed by and
construed in accordance with the laws of the State of California, without giving
effect to any conflicts of law principles that would cause the laws of another
jurisdiction to apply.  Any dispute arising out of or relating to this
Conveyance which cannot be amicably resolved by the Parties, shall be brought in
a federal or state court of competent jurisdiction sitting in Los Angeles County
of the State of California and the Parties irrevocably submit to the
jurisdiction of any such court solely for the purpose of any such suit, action
or proceeding.
Section 2.2          Successors and Assigns. The provisions and conditions
contained in this Conveyance shall run with the land and the respective
interests of Grantor and Grantee and shall
-9-

--------------------------------------------------------------------------------

be binding upon and inure to the benefit of Grantor and Grantee and their
respective successors and assigns.  All references herein to either Grantor or
Grantee shall include their respective successors and assigns.
Section 2.3          Subrogation. Grantee is specially assigned and subrogated
to warranties of title that Grantor may have from its predecessors in interest
to the extent applicable with respect to the Term ORRI and to the extent Grantor
may legally assign such rights and grant such subrogation.
Section 2.4          Counterpart Execution; Recordation. This Conveyance may be
executed in multiple originals all of which shall constitute one and the same
conveyance.
Section 2.5          Severability. Except as otherwise expressly stated herein,
in the event any provision contained in this Conveyance shall for any reason be
held invalid, illegal, or unenforceable by a court or regulatory agency of
competent jurisdiction, such invalidity, illegality, or unenforceability shall
not affect the remaining provisions of this Conveyance.
Section 2.6          Further Assurances. Grantor, at Grantee’s request, and
Grantee at Grantor’s request, shall execute and deliver such further instruments
and do such further acts as may be necessary to carry out the purposes of this
Conveyance.
Section 2.7          Audit. At Grantee’s written request, subject to any
applicable restrictions on disclosure of information, Grantor shall give Grantee
and its designated representatives reasonable access to Grantor’s office during
normal business hours to (a) all production data and sales documentation
(including sales agreements) in Grantor’s or its Affiliates possession relating
to the Gross Oil and Gas Properties, (b) all other information and supporting
documentation relevant to revenues, expenditures and other amounts relevant to
the calculation of the amounts payable with respect to the Term ORRI, and (c)
all reserve reports and reserve studies in possession of Grantor or its
Affiliates relating to the Net Oil and Gas Properties, whether prepared by
Grantor, its Affiliates or consulting engineers.
Section 2.8          Present and Absolute Conveyance. It is the express
intention of Grantor and Grantee that the Term ORRI is, and shall be construed
for all purposes as, a present, fully-vested, and absolute conveyance of real
property.
Section 2.9          Tax Treatment. The Parties intend that, for federal income
tax purposes (and any comparable provisions of state and/or local law), the Term
ORRI will be characterized as a retained production payment, as described at
Section 636(b) of the Code.  The Parties will not take any position inconsistent
with such characterization in any Tax return and/or examination/proceeding,
unless otherwise required by law.
Section 2.10          Waiver. The failure of a Party to insist upon strict
performance of any provision hereof shall not constitute a waiver of or estoppel
against asserting the right to require the performance in the future, nor shall
a waiver or estoppel in any one instance constitute a waiver or estoppel with
respect to a later breach of a similar nature or otherwise.
Section 2.11          Construction. The Parties have participated jointly in the
negotiation and drafting of this Conveyance. If an ambiguity or question of
intent or interpretation arises, this
-10-

--------------------------------------------------------------------------------

Conveyance will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring either Party
because of the authorship of any provision of this Conveyance.  The Parties will
treat the words “include,” “includes” and “including” as if followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.
Section 2.12          Errors. It is the intent of Grantor to convey the Term
ORRI regardless of any errors in the description of any Net Oil and Gas
Property, any incorrect or misspelled names, or any transcribed or incorrect
recording references contained in any exhibit to this Conveyance.
Section 2.13          Definitions.  As used herein and in the exhibits hereto,
the following terms shall have the respective meanings ascribed to them below:
(a) “Affiliate” means any Person which (1) controls either directly or
indirectly a Party, or (2) is controlled directly or indirectly by such Party,
or (3) is directly or indirectly controlled by a Person which directly or
indirectly controls such Party, for which purpose “control” means the right to
exercise more than 50% of the voting rights in the appointment of the directors
or similar representation of a Person.
(b) “Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Governmental Authority” means any entity or body exercising executive,
legislative, judicial, regulatory, or administrative functions of or pertaining
to United States federal, state, local, or municipal governments, foreign,
international, multinational, or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official, or
other regulatory, administrative, or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of law.
(e) “Hydrocarbons” means crude oil, gas, natural gas liquids, condensate,
casinghead gas, and other liquid or gaseous hydrocarbons (or any combination or
constituents thereof), produced and severed from, or allocable to, the Net Oil
and Gas Properties.
(f) “Legal Requirement” means any requirement imposed pursuant to any statute,
rule, regulation, order, permit or license of any applicable Governmental
Authority or by any applicable court order.
(g) “Party” means either Grantor or Grantee, as the case may be, and “Parties”
means both of them.
(h) “Person” means any individual, corporation (including a non-profit
corporation), company, general or limited partnership, limited liability
company, joint stock company, joint venture, business, estate, trust,
association, incorporated or
-11-

--------------------------------------------------------------------------------

unincorporated organization, club, syndicate, firm, labor union, or other legal
entity or Governmental Authority.
(i) “Taxes” means any and all taxes, levies, or other like assessments,
including but not limited to income tax, franchise tax, profits tax, windfall
profits tax, surtax, gross receipts tax, capital gains tax, remittance tax,
withholding tax, sales tax, use tax, value added tax, goods and services tax,
presumptive tax, net worth tax, special contribution, production tax, pipeline
transportation tax, severance tax, excise tax, ad valorem tax, property tax
(real, personal or intangible), inventory tax, transfer tax, premium tax,
environmental tax (including taxes under Section 59A of the Code), customs duty,
stamp tax or duty, capital stock tax, margin tax, occupation tax, payroll tax,
employment tax, social security tax, unemployment tax, disability tax,
alternative or add-on minimum tax, estimated tax, and any similar tax or
assessment imposed by any Governmental Authority or other taxing authority,
together with any interest, fine or penalty, or addition thereto, whether
disputed or not.
Signature Page to Follow
 
-12-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Conveyance as of April 1,
2018.
GRANTOR:
SUNNY FROG OIL LLC


By:      Sunny Frog Investments LLC,
its manager




By:                                                                         
Name: Cary Meadow
Title: Manager


GRANTEE:
SFO PRODUCTION PAYMENT LLC


By:      Sunny Frog Investments LLC,
its manager






By:                                                                             
Name: Cary Meadow
Title: Manager




Signature Page to
Conveyance of Term Overriding Royalty Interest

--------------------------------------------------------------------------------



STATE OF CALIFORNIA                     )
COUNTY OF __________________ )
On ______________________________________ before me, _____________________, a
Notary Public, personally appeared Cary Meadow, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
(Seal)




Acknowledgement Page to
Conveyance of Term Overriding Royalty Interest

--------------------------------------------------------------------------------



STATE OF CALIFORNIA                     )
COUNTY OF __________________ )
On ______________________________________ before me, _____________________, a
Notary Public, personally appeared Cary Meadow, who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature _______________________________
(Seal)
Acknowledgement Page to
Conveyance of Term Overriding Royalty Interest

--------------------------------------------------------------------------------

EXHIBIT A
Leases/Fee Interests
See attached.







--------------------------------------------------------------------------------

EXHIBIT A-1
Property Boundary Wrap
 
See attached for Sansinena Field.
 

--------------------------------------------------------------------------------

EXHIBIT B
Wells
 
See attached.